Citation Nr: 0638397	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1998 to 
June 2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for chronic lumbar strain 
and assigned a 10 percent evaluation, effective from June 25, 
2002.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain has not been shown to be 
productive of: moderate limitation of motion; muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position or severe with listing of 
the whole spine to opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

2.  When evaluated in 2002 and 2004, forward flexion of the 
thoracolumbar spine was greater than 60 degrees and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees; the clinical evidence is negative 
for indications of muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
clinical evidence reveals no findings of scoliosis, reversed 
lordosis or abnormal kyphosis.

3.  Pain was noted at extremes of range of motion testing; 
the clinical evidence did not reveal indications of weakened 
movement, excess fatigability, incoordination neurological 
impairment, loss of strength or muscle atrophy.



CONCLUSION OF LAW

An evaluation in excess of 10 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5295 (2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, a VCAA notice letter was 
sent to the veteran in October 2002 before the December 2002 
rating decision on his claim was issued and in August 2003 
after the veteran appealed the evaluation assigned in that 
rating action.  Therefore, the timing requirement of the 
notice has been met in this case. 

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in letters dated in August 2003 
and March 2004, the RO informed the veteran that if he felt 
his service-connected disability had increased in severity 
beyond the rating assigned, he should submit current medical 
evidence to support his claim.

Regarding the second element, in the 2003 and 2004 VCAA 
letters, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision and 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate his claim 
for an increased rating, so the 4th element has been met and 
this matter was discussed in the January 2004 SOC.  

Regarding the 5th element, i.e., the effective date of 
disability, the low back disability is currently assigned the 
earliest effective date warranted by law, the day after the 
veteran's discharge from service.  Moreover, as the claim 
herein is denied, further discussion of the matter is moot.  

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and examinations pertinent to 
the claim on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOCs, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher rating for 
his service-connected condition.  See Dingess, 19 Vet. App. 
at 473.  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.

Factual Background

A rating decision dated in December 2002 granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability evaluation effective from June 25, 2002, the day 
after the veteran's discharge from service.  That 
determination was based on a review of the veteran's service 
medical records, which revealed that he was treated for 
lumbosacral strain in service, as well as on the findings of 
a VA examination performed in October 2002. 

The veteran was provided a VA examination in October 2000 at 
which time he reported that his back problems began in April 
1999 when he injured his back lifting some heavy wall 
lockers.  Thereafter he experienced problems with chronic low 
back pain, occasionally radiating into the hips bilaterally.  
The veteran complained that pain was exacerbated by prolonged 
sitting or lifting and especially by vigorous activities.  

On physical examination, the veteran demonstrated normal gait 
and was able to move without evidence of discomfort.  Range 
of motion testing of the lumbar spine revealed forward 
flexion to 90 degrees; extension to 20 degrees; lateral 
bending of 30 degrees in each direction and rotation of 15 to 
20 degrees.  It was noted that flexion and extension were 
mildly uncomfortable at the extremes of motion.  There was no 
tenderness to palpation of the lumbar spine, but the veteran 
indicated that he experienced discomfort in the SI joints.  
There was no paraspinal muscle spasm.  Neurological 
evaluation showed that deep tendon reflexes were 2+ in the 
knees and ankles.  There was no motor weakness from the hip 
flexors on down, bilaterally.  

X-ray films of the thoracic spine were normal.  X-ray films 
of the lumbar spine revealed an irregularity in the pars 
region on the right side at L5, which the examiner believed 
warranted further evaluation.  It was also noted that there 
was a sclerotic mild appearance to the right iliac wing.  An 
impression of chronic low back pain, likely musculoskeletal 
in origin, was made.  The examiner indicated that no further 
comment could be made without further work-up including a 
bone scan to rule out spondylolysis at L5, oblique X-ray 
films of the lumbar spine and AP of the pelvis.   

The veteran was evaluated for possible spondylolysis at L5 in 
November 2002.  However, bone scan images done at that time 
were completely normal.  

The VA examiner provided an addendum in November 2002, after 
the additional studies were completed.  The examiner 
concluded that the studies failed to demonstrate any clear 
evidence of a spondylolysis.  It was noted that the bone scan 
was entirely normal and the films revealed no findings 
consistent with a pars defect or spondylolysis.  A final 
impression of chronic lumbosacral strain was made.

By rating action of December 2002, service connection was 
granted for chronic lumbosacral strain assigned a 10 percent 
evaluation from June 25, 2002, under diagnostic code (DC) 
5295.  The veteran filed a notice of disagreement with that 
decision in June 2003, indicating that since the grant of 
service connection for the low back, he had been seeing a 
chiropractor, and was experiencing symptoms including extreme 
pain, spasms and radiculopthy.

The record contains chiropractic records dated from December 
2002 to April 2004, which document treatment for low back 
pain.   

A VA examination was conducted in October 2004 and the claims 
folder was reviewed.  The veteran complained of sharp lumbar 
pain, occurring 10 to 20 times a day and lasting seconds at a 
time, ranked as a 9/10 in terms of pain intensity.  He also 
described episodes of dull, achy lumbosacral pain, occurring 
2 times a week, ranked as a 6/10 in terms of pain intensity.  
He reported that during these episodes he was unable to 
function and had no range of motion of the back.  He 
indicated that during the past 12 months he had experienced 
no incapacitating episodes.  He complained of right buttock 
discomfort with low back pain, but denied symptoms of lower 
extremity radiculopathy, paresthesias, pain or weakness.  He 
also denied having bowel or balder dysfunction.  He indicated 
that he sometimes used a back brace for lifting and reported 
that back pain was exacerbated by twisting, lifting and 
bending.  The veteran reported that he received treatment 
from a chiropractor and massage therapist for relief.  

The examiner noted that the veteran was employed part-time as 
a behavioral therapist for autistic children and was also a 
full-time student.  It was noted that the back problems did 
not specifically inhibit him from doing any schooling or work 
activities, but he did have to modify his activities in terms 
of lifting and twisting.  It was reported that the veteran 
could walk 2 miles, sit for an hour and 15 minutes and stand 
for about 30 minutes before he experienced pain.  He reported 
that he could not run, play basketball, or participate in any 
sports requiring twisting maneuvers. 

On physical examination, the veteran demonstrated normal 
gait.  There was tenderness in the paraspinal musculature of 
the lumbar spine bilaterally.  Range of motion testing of the 
lumbar spine revealed forward flexion of 0 to 70 degrees; 
extension was 0 to 30 degrees; lateral bending of 35 degrees 
in each direction (with pain on the opposite side from 
bending); and lateral flexion of 0 to 40 degrees bilaterally.  
It was noted that pain occurred at the extremes of motion.  
The examiner indicated that the remaining examination 
findings were unremarkable, including motor examination.  
Muscle examination was 5/5 throughout and sensation was 
intact to both lower extremities.  X-ray films showed no 
abnormality other than transitional L5 vertebra with a 
pseudojoint between the large left transverse point and the 
sacrum.  A diagnosis of chronic lumbosacral strain was made.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he is entitled to an increased 
evaluation for his lumbosacral strain.  Specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

The veteran is currently assigned a 10 percent disability 
evaluation for his lumbosacral strain pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  Under Diagnostic Code 5295, a 
10 percent disability evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
medical evidence of intervertebral disc disease related to 
the veteran's service-connected lumbar strain, such amendment 
is not relevant to the instant appeal.  

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2003, neither the RO nor the Board could apply the 
revised rating schedule.

The veteran was notified of these regulation changes in the 
January 2004 Statement of the Case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is slight, a 10 
percent rating is warranted; with moderate limitation of 
motion, a 20 percent evaluation is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5237 provides that 
lumbosacral strain should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or  muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006).  See also 38 C.F.R. § 4.71a, Plate V (2006).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).

In considering the evidence of record under Diagnostic Code 
5295, the Board concludes that the veteran is not entitled to 
an increased evaluation for his lumbosacral strain.  Although 
the veteran reported in his June 2003 that he felt spasms in 
his back, neither the 2002 or 2004 examination reports nor 
the private chiropractic records dated between 2002 and 2004 
document muscle spasm on extreme forward bending, in fact it 
was specifically noted by the VA examiner in 2002 that there 
was no paraspinal muscle spasm.  Moreover, the aforementioned 
evidence revealed no symptomatology consistent with loss of 
lateral spine motion, unilateral, in standing position.  
Accordingly, a 20 percent evaluation is not warranted under 
DC 5295.  Similarly, the medical evidence of record does not 
show the veteran to have symptoms consistent with the 
criteria for the assignment of a 40 percent evaluation under 
DC 5295, namely, listing of the whole spine to opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's lumbosacral strain.  
The medical evidence of record does not show the veteran have 
moderate limitation of motion of the lumbar spine.  In this 
regard, range of motion testing of the lumbar spine conducted 
in 2002 revealed forward flexion to 90 degrees; extension to 
20 degrees; lateral bending of 30 degrees in each direction 
and rotation of 15 to 20 degrees.  However, improved range of 
motion (in all but flexion) was shown when examined in 2004.  
At that time, forward flexion of 0 to 70 degrees was shown; 
extension was 0 to 30 degrees; and lateral bending of 35 
degrees in each direction as well as lateral flexion of 0 to 
40 degrees bilaterally were shown.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2006).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2006).  
Inasmuch as the 2004 range of motion findings revealed more 
than full range of motion in all but forward flexion (which 
showed only slight to moderate impairment in and of itself), 
the medical evidence of record indicates that the impairment 
overall is best described as slight.  Therefore, the Board 
finds that the veteran has not met the criteria for an 
increased evaluation under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a 20 percent rating is not 
warranted.  The veteran's forward flexion of the 
thoracolumbar spine is greater than 60 degrees (as measured 
in both 2002 and 2004), and his combined range of motion of 
the thoracolumbar spine is greater than 120 degrees (again as 
measured in both 2002 and 2004).  Nor (as previously noted) 
is there is any indication of muscle spasms or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  Further the clinical evidence reveals no 
findings of scoliosis, reversed lordosis or abnormal 
kyphosis.  In addition, there is no evidence of ankylosis of 
the spine, nor does the evidence show that the veteran has 
any associated neurological abnormalities.  See General 
Rating Formula, Note 1. Accordingly, the Board finds that a 
rating in excess of 10 percent is not warranted under the 
General Rating Formula.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca, with respect to 
possibility of whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  With 
regard to DC 5292, while the evidence shows that there was 
increased pain on motion, the evidence does not otherwise 
show functional loss due to pain to warrant a rating in 
excess of 20 percent.  In particular, the Board notes the 
lack of such findings as neurological impairment, loss of 
strength and muscle atrophy.  The clinical evidence was not 
demonstrative of functional loss due to fatigue, weakness, or 
lack of endurance, and the Schedule does not require a 
separate rating for pain alone.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

In summary, when the ranges of motion in the back are 
considered together with the evidence relating to functional 
loss -- to include the absence of findings of neurological 
deficits, muscle strength, and atrophy - - the Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 20 percent.  DeLuca.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's lumbosacral strain.


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


